ITEMID: 001-60736
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: CHAMBER
DATE: 2002
DOCNAME: CASE OF SALOMONSSON v. SWEDEN
IMPORTANCE: 3
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Costs and expenses partial award
JUDGES: Nicolas Bratza
TEXT: 8. On 17 October 1994 the applicant, who was born in 1937 and had been on early retirement since 1989, applied for disability benefits under the Social Insurance Act (Lagen om allmän försäkring, 1962:381; hereinafter “the 1962 Act”). He claimed that he had extra costs following an operation on his intestines in September 1994 due to, inter alia, an increased consumption of fluids.
9. By a decision of 28 December 1994 the Social Insurance Office (försäkringskassan; hereinafter “the Office”) of the County of Stockholm rejected the application, finding that the applicant’s costs were not such as to make him eligible for benefits.
10. The applicant later made a new application, which was rejected by the Office on 8 February 1995.
11. The applicant appealed to the County Administrative Court (länsrätten) of the County of Stockholm. On 16 May 1995 the court rejected his appeal. The court did not hold an oral hearing nor did the applicant request one.
12. Following the applicant’s further appeal, the Administrative Court of Appeal (kammarrätten) in Stockholm, by a decision of 17 November 1995, refused him leave to appeal.
13. On 5 December 1995 the applicant made yet another application for disability benefits. On 3 April 1996 the application was rejected by the Office, which again found that the applicant’s costs did not attain the required level. The Office had at its disposal three medical certificates issued by different physicians. They expressed differing opinions on the applicant’s need of extra consumption of fluids, two of them considering that there was no such need and the third one stating that the applicant was recommended, from a surgical point of view, an increased consumption of, for instance, mineral water.
14. The applicant appealed to the County Administrative Court. In a decision of 23 July 1996 the court noted that the issue in the case was whether the applicant’s extra costs attained the level required for a disability allowance under the 1962 Act. Finding that the medical evidence in the case was inconclusive and did not provide the Court with a sufficient basis for a decision, the court ordered the National Social Insurance Board (Riksförsäkringsverket; hereinafter “the Board”) to submit observations in the case. The Board answered by a letter of 13 August 1996, in which it contested the applicant’s claims. The applicant made observations in reply.
15. On 16 October 1996 the County Administrative Court gave judgment in the applicant’s favour. Having reiterated that the medical evidence was inconclusive, the court also noted that the calculations of the applicant’s extra costs made by the Office and the applicant himself were very close on either side of the level required for entitlement to a disability allowance. In these circumstances, it gave the applicant the benefit of the doubt and granted him an allowance. An oral hearing was not requested by the applicant, nor did the court hold one of its own motion.
16. The Board appealed against the judgment to the Administrative Court of Appeal and submitted a medical certificate from a further physician, who stated that an increased consumption of fluids was necessary due to the applicant’s handicap but that there was no particular need for mineral water. On 2 April 1997 the appellate court granted the Board leave to appeal.
17. By a letter of 23 April 1997 the applicant requested the appellate court to hold an oral hearing in the case. He did not state any reasons for his request. On 15 May 1997 it was rejected by the court. After having restated section 9 of the Administrative Court Procedure Act (Förvaltningsprocess-lagen, 1971:291; hereinafter “the 1971 Act”; see further paragraph 25 below), the court gave the following reasons:
“Having regard to the subject-matter at issue and the information that has come to hand in the case, [the court] finds that an oral hearing is unnecessary and rejects the request to that effect. [The applicant] is invited to state the further circumstances he wishes to invoke and submit his final written observations in the case within two weeks after having been notified of this decision.
The case can be determined notwithstanding a failure to submit such written observations.”
18. The applicant reiterated his request for an oral hearing on 22 May 1997. He now stated that he wished to be heard in person about his working conditions and the costs of his consumption of fluids. Further, representatives of the Board should be heard about the applicable levels for entitlement to and calculation of disability allowances.
19. On 24 June 1997 the Administrative Court of Appeal rejected the applicant’s renewed request for an oral hearing and gave judgment in favour of the Board. Thus, it quashed the County Administrative Court’s judgment and confirmed the Office’s decision of 3 April 1996. Without giving any further reasons, it considered that the information in the case did not show that the applicant met the conditions for a disability allowance.
20. The applicant appealed to the Supreme Administrative Court (Regeringsrätten). He requested that the case be referred back to the Administrative Court of Appeal for re-examination or, alternatively, that the Supreme Administrative Court confirm the County Administrative Court’s judgment. He complained about the lack of an oral hearing in the Administrative Court of Appeal and also requested the Supreme Administrative Court to hold an oral hearing.
21. By a letter of 28 July 1997 the Supreme Administrative Court informed the applicant that it did not normally hold oral hearings and gave him the opportunity to complete his appeal in writing.
22. On 26 August 1997 the Supreme Administrative Court refused the applicant leave to appeal.
23. According to chapter 9, section 2 of the 1962 Act, a person who is ill or handicapped is entitled to disability benefits, provided that, before reaching the age of 65, he or she has become functionally impaired for a considerable time and to such a degree that he or she needs time-consuming assistance from another person in everyday life or continuing assistance in order to be gainfully employed or otherwise has considerable extra expenses. The total need of support and assistance determines the eligibility for disability benefits and the amount of compensation. It is thus necessary to look at the whole situation of the person in question and to add together the need for different types of assistance and the extra expenses. According to the Board’s guidelines, the total cost of all extra needs due to the disability should come to at least 28.5% of a basic amount geared to the price index (basbelopp) in order to make the individual eligible for an allowance. In 1995, when the applicant made his second application to the Office, this corresponded to 10,175 Swedish kronor (SEK).
24. A decision by the Social Insurance Office under the 1962 Act may be appealed against to the County Administrative Court and from there on to the Administrative Court of Appeal and the Supreme Administrative Court.
25. The procedure in the administrative courts is governed by the provisions of the 1971 Act. Section 9 provides:
“The proceedings are in writing.
An oral hearing may be held in regard to a certain issue, when there is reason to assume that that would be to the benefit of the proceedings or the speedy determination of the case.
In the Administrative Court of Appeal and the County Administrative Court an oral hearing shall be held if requested by an individual party to the proceedings, unless it is unnecessary or there are particular reasons against holding a hearing.”
The possibility for an individual party to obtain an oral hearing on request under those circumstances is not available in the proceedings before the Supreme Administrative Court.
26. According to the preparatory documents to the 1971 Act, an oral hearing can be a valuable complement to the written proceedings and may benefit the examination of a case in two situations in particular: firstly, when it is necessary to hear a witness, an expert or a party or when it is difficult for a party to present the case in writing and, secondly, when different positions in the case need to be sorted out in order to eliminate unnecessary or pointless issues of dispute. In the latter case, the oral hearing takes on a preparatory character. It was stressed, however, that an oral hearing should not to be seen as an alternative to the written procedure but as a complement to it (see Government Bill 1971:30, p. 535).
27. It was further stated, in respect of the third paragraph of section 9, that a party’s request for an oral hearing should be given great consideration. However, such a request should not have a decisive influence on the matter, as the question whether an oral hearing is necessary is to be determined primarily on the basis of the available information in the case. Still, other circumstances may be of relevance, for instance the importance for the party of the matter at stake or the possibility that an oral hearing could enhance the party’s understanding of a future decision in the case. Nevertheless, if the case is of a trivial character or the costs of an oral hearing would be disproportionate to the values at stake in the case, there could be reason not to hold an oral hearing (p. 537).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
